UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         5/24/2021
 ------------------------------ x
                                 :
 UNITED STATES OF AMERICA       :
                                :                       [PROPOSED] ORDER
              - v. -            :
                                :                       19 Cr. 800 (VM)
 DAWDA JENG,                    :
      a/k/a “Mo,”               :
                                :
                     Defendant. :
                                :
 ------------------------------ x


                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before a United States Magistrate Judge on May 13, 2021;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                        May 24
                   ______________, 2021
